DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Terminal Disclaimer
The terminal disclaimer filed on December 23, 2020, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 14/896,566 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the double patenting rejection set forth in section 5 of the last Office action (Non-Final Rejection mailed September 25, 2020) is hereby withdrawn. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 5-10, 19, 24, and 26-28 stand rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al. and US 2013/0240117 issued to Reutelingsperger et al. as set forth in section 8 of the last Office action.
Applicant has not amended the claims and arguments traversing the rejection have been found unpersuasive for the reasons set forth below.  As such, said rejection stands.
Specifically, Bodewes discloses an artificial turf (i.e., a pile textile product) comprising strands of fibers (i.e., yarns) tufted through a carrier (i.e., first sheet or primary backing), wherein the underside of the carrier has strands connected between the tufts (i.e., backstitches) (abstract and sections [0007] and [0020]).  The strands are made of a thermoplastic material such that the backstitch strands are fused together and optionally to the carrier to anchor the tufts to the carrier without the use of a latex adhesive backcoat (i.e., a precoat or primary adhesive) (abstract and sections [0005], [0006], and [0009]).  The backstitches are fused by means of heated pressure roller (sections [0010] and [0011]).  One or more supporting layers (i.e., secondary backing) may optionally be provided on the underside of the carrier, wherein said supporting layer may be glued or melted to said carrier (sections [0012] and [0016]).  
The thermoplastic fibers of the tufts may be polyester, polyamide, polypropylene, polyethylene, or combinations thereof (section [0018]).  The carrier may also be made of a thermoplastic material such as polyethylene or polyester, to enhance the fusing of the tuft fibers to the carrier (section [0021]).  Note polyamides and polyesters can be obtained by a polycondensation reaction and/or a step-growth polymerization method.  The supporting layer 
In one embodiment, the backstitches are fused by means of a heated pressure roller and two counter pressure rollers (section [0029] and Figure 4A).  In another embodiment, the backstitches are fused by heating the fibers of the backstitches to above their melting point and passing through the nip of two rollers (i.e., calendering process) (sections [0031] and [0032] and Figure 4B).  The heated fibers are pressed against each other and against the carrier, wherein the fibers may then be flattened by a sufficiently high roller pressure (i.e., producing a calendered back surface) (section [0032]).  The fusing together of the fibers ensures that no individual fibers can be pulled loose, while the flattened form ensures the tufts cannot be pulled through the carrier form a top side of said carrier (section [0032]).  
Note artificial turfs are considered in the art to be a subset of carpeting materials, which can be provided in broadloom, tile, and floor mat configurations.  Thus, Bodewes teaches the method of making a textile product as recited in claims 1, 2, 5-8, and 19 and the resulting product of claims 9, 10, and 24 with the exceptions (a) the glue or secondary adhesive is a polymeric hot melt adhesive comprising at least 50% of a polymer P and (b) during the pressure applied to flatten the fibers, the backing material is pressed against the heated surface at a relative speed with respect to the heated surface so as to spread the molten fraction.  

Preferably, the first adhesive composition (i.e., precoat) consists entirely or substantially entirely of a tackifying resin or it may blended with a hot melt adhesive, but in an amount greater than that of said hot melt adhesive (section [0016]). Shail states, “Conversely, if the blend of tackifying resin and hot melt adhesive is employed as the second adhesive composition, the amount of tackifying resin is less than that of the hot melt adhesive” (i.e., polymer of hot melt adhesive is present in an amount of more than 50%) (section [0016]).  In one embodiment, the second coating composition comprises 20-80% of tackifying resin and 20-80% of hot melt adhesive (section [0017]).  If a filler is also employed, the second coating composition comprises 10-70% of tackifying resin, 22-52% hot melt adhesive, and 8-38% of filler (section [0017]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hot melt adhesive for the secondary glue of In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, exception (a) is rejected as being obvious over the cited prior art.
Regarding exception (b), while Bodewes fails to teach the claimed relative speed and spreading of the molten fraction of the melted yarns, it would have been obvious to a skilled artisan to provide such since said relative speed and spreading are known in the art.  For example, Reutelingsperger discloses a method for making a textile product comprising the steps of providing an intermediate product formed by a backing (i.e., applicant’s first sheet) having a front surface and a back surface, and yarns applied into the backing, the yarns extending from the front surface of the backing material, feeding the intermediate product along a body having a heated surface, the back surface being pressed against the heated surface, to at least partly melt the yarns present in the intermediate product to form the textile product (abstract). The part of the back surface that is pressed against the heated surface has a relative speed with respect to the heated surface, which provides additional mechanical force to spread and flatten the molten material of the yarns (sections [0009] and [0057]) in a direction parallel to the surface of the backing.  Such a process produces a second intermediate product having a smooth flat backing (i.e., a calendered back surface) (sections [0009], [0011], [0027], and [0075]).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the fusing process of Bodewes with the heated surface of Reutelingsperger, wherein the tufted primary backing is fed at a speed different than 
Regarding claims 26 and 28, carpeting is considered a floor covering for covering a floor surface.  Even artificial turf carpeting, especially when employed indoors (e.g., indoor stadium, indoor patio, etc.) would be considered a floor covering.  Hence, claims 26 and 28 stand rejected along with parent claim 9.  
Regarding claim 27, carpeting is typically fastened to a flooring to be covered to prevent movement thereof during use.  Even artificial turf carpeting, especially when employed indoors (e.g., indoor stadium, indoor patio, etc.) would conventionally be fastened to a flooring surface.  Hence, it would have been readily obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the artificial turf carpeting of the prior art to a floor to prevent movement thereof.  Therefore, claim 27 also stands rejected as being obvious over the prior art. 
Claims 12, 13, and 16-18 stand rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al. and US 2013/0240117 issued to Reutelingsperger et al. and in further view of EP 747525 issued to Sferrazza, as set forth in section 9 of the last Office action.
Regarding claims 12 and 13, which are drawn to a method of recycling a used textile product according to claim 9 by heating the hot melt adhesive to allow the first and second sheets to deconnect for reuse, preferably heating above the melting point to obtain recycled polymer for reuse, Bodewes, Shail, and Reutelingsperger fail to teach such a method of recycling.  However, 
Claims 16 and 17 are also rejected over the cited prior art since Bodewes teaches the tufted fibers and carrier may be polyester.  Note said polyesters are polycondensate polymers (i.e., formed by polycondensation reactions).  Hence, claims 16 and 17 stand rejected along with parent claim 12.  
Regarding claim 18, while the cited prior art fails to explicitly teach the recycled polymer is employed to make a new textile product, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to used said recycled polymer to form a new textile product.  Specifically, it is well known in the art of textiles to employ recycled polymeric materials to form new textile products.  Applicant is hereby given Official Notice of this fact.  [The examiner notes that the facts asserted to be common and well-known are capable of instant and unquestionable demonstration as being well-known.  To adequately traverse such a finding, applicant must specifically point out the supposed errors in the examiner’s action, which would include stating why the noticed fact is not considered to be common knowledge or well-
Claims 3, 14, 15, 20, and 25 stand rejected under 35 U.S.C. 103 as being obvious over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al. and US 2013/0240117 issued to Reutelingsperger et al. and in further view of US 5,538,776 issued to Corbin et al., as set forth in section 10 of the last Office action.
Regarding claims 14 and 15, which are drawn to a method of recycling a used textile product according to claim 9 by melting the textile product as a whole and reusing the obtained polymer without a separation step between melting and reusing, Bodewes, Shail, and Reutelingsperger fail to teach such a method of recycling.  However, said recycling method is known in the art.  
For example, Corbin teaches a thermoplastic tufted carpet comprising a primary backing having yarns tufted therethrough, a secondary backing, and a thermoplastic polyester hot melt adhesive bonding the tufted primary backing to the secondary backing (abstract).  The Corbin carpet may comprise all polyester components for ease in recycling (col. 6, lines 12-24).  A preferred polyester hot melt adhesive is a chemically modified poly(butylene terephthalate) (col. 3, lines 16-19), which is known to be synthesized by a polycondensation reaction of terephthalic acid with 1,4-butanediol. The hot melt adhesive is preferably applied in sheet form but may also be applied in other forms, such as powder, spray (i.e., necessarily in fluid form), foam, etc. (col. 3, lines 1-9).  The backing fabrics and the hot melt adhesive are heated at a temperature sufficient to activate the hot melt adhesive without damaging (i.e., melting or loss of orientation) the tufted primary backing or secondary backing (i.e., the hot melt adhesive had a melting point lower than the melting point of lower than the yarns, primary backing, and secondary backing) 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to recycle the carpet of the cited prior art by a known method as disclosed by Corbin.  Said method of recycling would have yielded predictable results to the skilled artisan.  Therefore, claims 14 and 15 stand rejected as being obvious over the cited prior art.	
Regarding claim 20, Corbin teaches the hot melt adhesive may have a thickness of about 5-20 mils (0.1-0.5 mm).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the hot melt adhesive in an amount of less than 1mm, as is taught by Corbin, in the invention suggested by Bodewes, Shail, and Reutelingsperger.  Such a modification would have yielded predictable results to the skilled artisan (e.g., providing sufficient hot melt adhesive to bond the secondary backing to the tufted primary backing).  Hence, claim 20 also stands rejected as being obvious over the cited prior art.  
Regarding claims 3 and 25, while Bodewes, Shail, and Reutelingsperger fail to explicitly teach the face yarns, primary backing, and secondary backing comprise or the backing, the face yarn, and the hot melt adhesive, are made of the same polymer material, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the same polymer (e.g., polyester or polyamide) for the carpet components in order to 
Claims 4 and 21-23 stand rejected under 35 U.S.C. 103 as being unpatentable over EP 1705292 issued to Bodewes et al. in view of US 2005/0022919 issued to Shail et al. and US 2013/0240117 issued to Reutelingsperger et al., as applied to claims 1 and 2 above and in further view of US 2010/0112251 issued to Shelby et al. and/or US 2002/0032275 issued to Falcone et al., as set forth in section 11 of the last Office action.
Regarding claims 4 and 21-23, Bodewes, Shail, and Reutelingsperger fail to teach the recited properties of the polyester hot melt adhesive. However, it would have been obvious to one of ordinary skill in the art to select a suitable semi-crystalline polyester hot melt adhesive having a melting enthalpy, glass transition temperature, a melt viscosity within the ranges claimed. 
Specifically, Shelby teaches a hot melt polyester adhesive prepared from terephthalic acid in combination with adipic acid, glutaric acid, or a mixture thereof and a diol component containing 1,4-butanediol, 1,6-hexanediol, or a combination thereof (abstract). The hot melt adhesives can be employed in a variety of applications, including textiles (abstract and section [0115]).  The adhesive has a melt viscosity of about 300-3000 cP at 150°C (0.3-3 Pa.s), a heat of melting of 0.1-6 cal/g (0.4-25 J/g) (i.e., a range that includes semi-crystalline polymers), and a melting temperature of 70-130°C (sections [0008]-[0012]).  A working example of the hot melt adhesive has a glass transition temperature of -30°C (section [0156]).
Falcone teaches a hot melt adhesive comprising a mix of amorphous and semi-crystalline and/or crystalline polymers (abstract), wherein the amorphous polymer is preferably a polyester 
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute one known polyester hot melt adhesive for another known hot melt adhesive since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use. In re Leshin, 125 USPQ 416.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of secondary considerations, 4 and 21-23 stand rejected as being obvious over the cited prior art.


 Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are not found persuasive.
Applicant traverses the prior art rejection of the claims by asserting the Shail reference, at best, suggests it might be possible to arrive at having a secondary hot melt adhesive comprising at least 50% of polymer P, but such is not a valid rationale to evidence a skilled artisan would be reasonable successful at arriving at the claimed invention (Response, page 4, 2nd paragraph and page 5, last paragraph).  Specifically, applicant argues that the two layers of Shail adhesive (i.e., 
In response, applicant’s argument is found unpersuasive since the rejection is not based upon employing both of Shail’s adhesive layers.  Rather, the rejection is based upon the obviousness of selecting Shail’s specific secondary hot melt adhesive layer for Bodewes’s generic secondary adhesive layer.  Bodewes omits the use of a precoat adhesive by fusing the backstitches and teaches an adhesive layer (i.e., a secondary adhesive layer) may be employed to bond a secondary backing to the fused backstitches.  Thus, there would be no reason for a skilled artisan to also employ the first adhesive layer of Shail to precoat the backstitches of Bodewes since the fusion thereof eliminates the need for such a precoat adhesive.  One of ordinary skill in the art would indeed have a reasonable expectation of success of selecting Shail’s specific secondary adhesive comprising at least 50% hot melt polymer for the generic Bodewes secondary adhesive, based upon Bodewes teaching of employing a secondary adhesive to bond a secondary backing and based upon Shail’s teaching of a hot melt adhesive composition comprising at least 50% polymer P useful as a secondary adhesive to bond a secondary backing to a carpet substrate.  
With regard to the Reutelingsperger reference, applicant asserts the reference teaches to use a high load and a rubbing action in one direction, together introducing an orientation (i.e., nap) in the pile of the final product (Response, page 6, 2nd paragraph).  Since Bodewes teaches such a nap should be prevented, applicant argues the references have contradicting requirements and therefore the combination of the two would not obvious (Response, paragraph spanning pages 6-7 – page 7, 1st paragraph).  This argument was previously presented by applicant and 
With regard to examiner argument (1), applicant responds by stating “there is no requirement in the law that an inherent effect which will automatically be arrived at and recognized when using a particular technology needs to be explicitly described in a prior art document in order for any party to rely thereon” (Response, paragraph spanning pages 7-8).  Applicant asserts “it is so obvious” that at least some nap orientation would occur that “this does not need to be made explicit to recognize that any skilled person would know that” (Response, paragraph spanning pages 7-8).  Applicant continues, “official notice may be taken” of this fact and it is therefore improper to deny applicant’s argument “only on the basis of the fact” that the reference does not explicitly reference such (Response, paragraph spanning pages 7-8).  
In response, first, applicant’s argument was not denied based upon only the lack of an explicit teaching to rubbing action cause nap orientation.  Rather, applicant’s argument was found unpersuasive, in part, because the reference did not include such an explicit teaching that a nap orientation necessarily occurs from the disclosed process.  Said argument was also found unpersuasive since the primary reference of Bodewes teaches how to avoid creating a nap orientation by modifying process parameters.  Thus, even if applicant is correct in arguing the Reutelingsperger reference would inherently create a nap, one of ordinary skill in the art would understand that this is undesirable and modify process parameters to avoid such nap, as taught by the Bodewes reference.  
Second, it is improper for applicant’s attorney to claim official notice asserting certain facts inherently result from a prior art disclosure.  Official Notice is for facts presented by the In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  Therefore, applicant’s argument is found unpersuasive.
With regard to examiner argument (2), applicant alleges a circular argument in the examiner’s reasoning (Amendment, page 8, 1st paragraph –page 9, 1st paragraph).  Specifically, applicant asserts “The examiner in fact argues that since Bodewes teaches ways how to avoid the introduction of orientation, it can thus be introduced, since it can thereby be solved” (Amendment, paragraph spanning pages 8-9).  To respond, applicant is misconstruing the examiner’s position.  The primary reference of Bodewes does teach nap is to be avoided and instructs one on how to prevent such nap.  Modification of the Bodewes process with the speed differential of the Reutelingsperger process would have been obvious to the skilled artisan as set forth above.  Such modification of Bodewes process would not negate the Bodewes instructions on how to prevent nap.  Additionally, it has not been properly established that the process of Reutelingsperger necessarily and inherently produces a nap nor has it been evidenced that such nap could not be controlled by the suggestions of Bodewes.  What applicant alleges as “rubbing action” is application of a mechanical force is a single direction (not a back and forth rubbing action) to the backside of the carpet substrate.  Nap orientation occurs due to heat and pressure applied to the tufted face fibers.  Bodewes teaches that while the back side of the carpet substrate 
Applicant also argues the Reutelingsperger reference teaches away from the use of a hot melt adhesive because the reference teaches hot melt adhesives need to substantially embed the tuft backstitches in order to bond appropriately (Amendment, paragraph spanning pages 9-10).  This argument has been previously addressed in the last Office action section 13.  Specifically, it was stated that applicant’s argument is not relevant to the use of hot melt adhesives as a secondary adhesive employed for bonding a secondary backing to primary backing substrate rather than employed for tuft bind purposes.  In response, applicant asserts the examiner’s “concept of different uses of the hot melt adhesive demanding different requirements in not based on any of the references (Reutelingsperger/Von Moody)” and is therefore complete speculation, based on hindsight, and lacks citations to support the argument (Amendment, page 10, 3rd paragraph).  Applicant discusses more citations from Reutelingsperger and Von Moody (which is not even a reference of the present rejections) (Amendment, paragraph spanning pages 10-11 – page 12, 1st paragraph).  Applicant concludes said discussion “shows that the rationale expressed by the Examiner (“embedding is important for use of a hot melt as primary adhesive, not for use as a secondary adhesive”) is not supported by the applied references” (Amendment, page 12, 2nd paragraph).
In response, first, the distinction between primary adhesives or precoats and secondary adhesives was not specifically detailed with citations since this distinction is generally accepted in the art.  See, for example, applicant’s own specification, 2nd paragraph, which discusses 
Second, it was not necessarily asserted that different uses of hot melt adhesives demanded different requirements.  It was merely asserted that a secondary hot melt adhesive will not embed tuft backstitches since said backstitches are already precoated with a primary adhesive layer.  In other words, the secondary adhesive is not in direct contact with said backstitches and thus cannot embed therein.  Therefore, a teaching that a hot melt adhesive needs to embed into the tuft backstitches is only applicable to precoat adhesives or singular adhesive backcoats (when a secondary adhesive is not employed) and is not necessarily relevant to a secondary adhesive coated over a primary adhesive. 
Third, it was asserted the functions of precoats and secondary adhesives are different, wherein the main function of a precoat is to bind the tufts and the main function of a secondary adhesive is to bond a secondary backing to the primary carpet substrate.  (See again, applicant’s own specification, 2nd paragraph).  As noted in the last Office action, section [0013], the Reutelingsperger reference and Moody citations, including those newly cited (Amendment, paragraph spanning pages 10-11 – page 12, 1st paragraph), appear to be discussing either a precoat adhesive for binding tufts or singular adhesive backcoats, which function to simultaneously bind the tufts and to bond a secondary backing thereto (i.e., eliminating the need for a secondary adhesive).  However, neither circumstance is particularly relevant to the rejection at hand since the primary reference of Bodewes eliminates a precoat adhesive by fusing the tuft 
Lastly, contrary to applicant’s assertion, the Office action never stated “embedding is important for use of a hot melt adhesive as primary adhesive, not for use as a secondary adhesive” (Amendment, page 12, 2nd paragraph).  Rather, as explained above, it was argued embedding of the tuft backstitches is not necessarily important for use of a hot melt secondary adhesive coated over a precoat or primary adhesive since said secondary adhesive is not adjacent to the tuft backstitches.  Embedding of a hot melt secondary adhesive into the fibers of a fabric secondary backing would still be important, although not necessarily relevant to the present rejection.  Therefore, applicant’s arguments are found unpersuasive and the above rejections stand. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        February 25, 2021